DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 14, 16, 17, 20, 23, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,176,848 to Rau et al.
Regarding claim 11, Rau teaches a cardiac support system, comprising an impeller (34) comprising: an impeller body comprising: a first longitudinal portion comprising at least one blade (36) configured to axially convey a fluid by a rotational movement; and a second longitudinal portion comprising a first rotor (the left side of rotor 35 in Fig. 4); and at least one magnet (55) disposed and encapsulated in the second longitudinal portion (Fig. 4); and a second rotor (25) comprising at least one magnet (54), wherein the first rotor and the second rotor are configured to form a magnetic coupling (53).
Regarding claim 12, Rau teaches the cardiac support system according to claim 11 (see above), wherein the impeller body is a single piece (Fig. 4).
Regarding claim 14, Rau teaches the cardiac support system according to claim 11 (see above), further comprising a drive shaft (25), wherein the drive shaft comprises the second rotor (Fig. 4).
Regarding claim 16, Rau teaches the cardiac support system according to claim 11 (see above), wherein the magnetic coupling comprises an axial coupling (Fig. 4).
Regarding claim 17, Rau teaches the cardiac support system according to claim 11 (see above), wherein the first rotor and the second rotor are axially offset (Fig. 4).
Regarding claim 20, Rau teaches the cardiac support system according to claim 11 (see above), wherein the first rotor and the second rotor at least partially radially overlap (Fig. 4).
Regarding claim 23, Rau teaches the cardiac support system according to claim 11 (see above), further comprising a cover (45b) configured to at least partially encapsulate the magnet of the second longitudinal portion (Fig. 4).
Regarding claim 24, Rau teaches a method for producing a cardiac support system, comprising: disposing and encapsulating a magnet (55) in a second longitudinal portion of an impeller body (34) of an impeller of the cardiac support system (Fig. 4), wherein the impeller body further comprises a first longitudinal portion comprising at least one blade (36) configured to axially convey a fluid by a rotational movement, wherein the second longitudinal portion comprises a first rotor (the left side of rotor 35 in Fig. 4), and wherein the cardiac support system comprises a second rotor (25) comprising at least one magnet (54), wherein the first rotor and the second rotor are configured to form a magnetic coupling (53).
Regarding claim 25, Rau teaches the method of claim 24 (see above), wherein the impeller body is a single piece (Fig. 4).

Claim(s) 11, 13, 15, 18, 19, 21, 24, 26, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,537,670 to Tuseth et al.
Regarding claim 11, Tuseth teaches a cardiac support system, comprising an impeller (632) comprising: an impeller body comprising: a first longitudinal portion comprising at least one blade (Fig. 6A) configured to axially convey a fluid by a rotational movement; and a second longitudinal portion comprising a first rotor (616); and at least one magnet (615) disposed and encapsulated in the second longitudinal portion (Fig. 6A); and a second rotor (608) comprising at least one magnet (608), wherein the first rotor and the second rotor are configured to form a magnetic coupling (606).
Regarding claim 13, Tuseth teaches the cardiac support system according to claim 11 (see above), wherein the impeller body comprises multiple pieces (632, 616, Fig. 6A).
Regarding claim 15, Tuseth teaches the cardiac support system according to claim 11 (see above), wherein the magnetic coupling comprises a radial coupling (Fig. 6A).
Regarding claim 18, Tuseth teaches the cardiac support system according to claim 11 (see above), wherein the first rotor and the second rotor at least partially axially overlap (Fig. 6A).
Regarding claim 19, Tuseth teaches the cardiac support system according to claim 11 (see above), wherein the first rotor and the second rotor are radially offset (Fig. 6A).
Regarding claim 21, Tuseth teaches the cardiac support system according to claim 11 (see above), wherein the first rotor is an outer rotor and the second rotor is an inner rotor positioned at least partially in a cavity within the impeller body (Fig. 6A).
Regarding claim 24, Tuseth teaches a method for producing a cardiac support system, comprising: disposing and encapsulating a magnet (615) in a second longitudinal portion of an impeller body (632) of an impeller of the cardiac support system (Fig. 6A), wherein the impeller body further comprises a first longitudinal portion comprising at least one blade (Fig. 6A) configured to axially convey a fluid by a rotational movement, wherein the second longitudinal portion comprises a first rotor (616), 
Regarding claim 26, Tuseth teaches the method of claim 24 (see above), wherein the impeller body comprises multiple pieces (616, 632).
Regarding claim 28, Tuseth teaches the method of claim 24 (see above), wherein encapsulating the magnet comprises encapsulating the magnet of the second longitudinal portion with a cover (606).
Regarding claim 30, Tuseth teaches the method of claim 24 (see above), wherein the first rotor is an outer rotor and the second rotor is an inner rotor positioned at least partially in a cavity within the impeller body (Fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,176,848 to Rau et al in view of US 6,155,969 to Schima et al.  Rau teaches the cardiac support system according to claim 11 and the method according to claim 24 (see above), but fails to teach that the second longitudinal portion further comprises a magnetic return.
Schima teaches a blood pump with a magnetic coupling which includes a magnetic return (col. 2, ll. 59-66).
Schima also teaches that using a magnetic return minimizes stray magnetic fields which in turn increases magnetic field strength which increases motor efficiency (col. 4, ll. 29-35).  Because both Rau .  
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,176,848 to Rau et al in view of US 2018/0335037 to Shambaugh et al.  Rau teaches the method according to claim 24 (see above), but fails to teach encapsulating the magnet of the second longitudinal portion with the cover comprises thermally joining the cover to the second longitudinal portion.
Shambaugh teaches a blood pump wherein a magnet is thermally sealed within the impeller (para. 49).
Shambaugh also teaches that sealing a magnet used in a blood pump eliminates the concern over biocompatibility of the magnet material (para. 49).  Because both Rau and Shambaugh deal with blood pumps and Shambaugh teaches eliminating a concern in the use of blood pumps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rau by thermally sealing a magnet within the impeller as taught by Shambaugh for the purpose of eliminating the concern over biocompatibility of the magnet material (para. 49 Shambaugh).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745            

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745